Exhibit 99.1 CHINA NEW MEDIA CORP. Investor Presentation September 2010 Safe Harbor Statement 2 This presentation includes or incorporates by reference statements that constitute forward looking statements within the meaning of the safe-harbor provision of the Private Securities Litigation Reform Act of 1995. These statements relate to future events or to our future financial performance, and involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, which may include, but not limited to, factors related to the CMDI’s anticipated growth strategies, future business development, ability to attract and retain new clients ability to develop new products, expand to other related industries or markets in other geographical locations, and other information detailed from time to time in the filings and future filings with the United States Securities and Exchange Commission. Readers are advised that this information is intended for the use of investment professionals. Anyone interested in obtaining information on CMDI should contact CMDI, as set forth above, to receive the CMDI most recent financial reports. This presentation was developed by CMDI and is intended solely for informational purposes and is not to be construed as an offer to sell or the solicitation of an offer to buy the Company’s stock. This profile is based upon information available to the public, as well as other information from sources which management believes to be reliable, but is not guaranteed by the Company as being accurate nor does it purport to be complete. Opinions expressed herein are those of management as of the date of publication and are subject to change without notice. Company Profile §Founded in September, 2000 and operates in China under the name “Dalian Vastitude Media Group” §One of the largest out-door media companies in northern China with dominant position in Dalian, the commercial center of North China §Diversified media advertising platform: 3 Current Media Platforms Traditional Outdoor Advertising Media Bus Shelters Taxi Stops Bus Bodies Metro Train Systems Billboards New Outdoor Advertising Media Outdoor LEDNetwork City Navigator Network Capital Market Summary 4 Ticker Symbol (OTCBB) CMDI Share Price (as of 8/30/2010) Market Capitalization (as of 8/30/2010) $55.1M Shares Outstanding (as of 8/30/2010) 27.55M 2009 Revenue $8.4M 2009 Net Income $2.8M 9-month 2010 Revenue (through 3/31/2010) $11.3M 9-month 2010 Net Income (through 3/31/2010) $3.4M 9-month 2010 Operating Cash Flow (through 3/31/2010) $2.9M Key Investment Highlights §Attractive industry qOver 10% annual growth rate * §Diversified media platform qHigh accuracy and client satisfaction §Continuous innovation and strong R&D capabilities qOver 40 patents filed §Established and expanding distribution network qDominant in Dalian, established positions in Shenyang, Tianjin and Beijing §Solid management team qExperienced and dedicated with a proven track record §Strong financial performance qAttractive margins and consistent growth 5 * Source: OAAA Increasing Demand for Advertising Service in China §China has become the second largest outdoor advertising market in the World, according to research of OAAA §Outdoor advertisement are growing faster than other advertising channels in recent years §China’s overall advertising spending has maintained double digit annual growth in the last decade; from USD 6.5 Billion (RMB 53.8 Billion) in 1998 to
